Citation Nr: 1616164	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  11-02 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

2.  Entitlement to an initial rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD). 

3.  Entitlement to an initial compensable rating for residuals of a jaw fracture. 

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a skin disability, to include as secondary to herbicide exposure. 

7.  Entitlement to service connection for Meniere's disease, to include as secondary to service-connected residuals of a jaw fracture.

8.  Entitlement to service connection for dental loss, to include as secondary to service-connected residuals of a jaw fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.   
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified before the undersigned in December 2015.  A copy of the transcript is of record.  

The Board notes that additional evidence has been associated with the claims file following the issuance of the August 2015 Supplemental Statement of the Case.  However, in a December 2015 statement the Veteran waived AOJ consideration of such evidence.  38 C.F.R. § 20.1304 (2015).  Therefore, the Board may properly consider such evidence.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issues of entitlement to service connection for a skin disability, Meniere's disease, and dental loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.

2.  For entire appeal period, the Board finds that the Veteran's PTSD has not resulted in total occupational and social impairment.

3.  For the entire period on appeal, the Veteran's residuals of a jaw fracture reflects range of lateral excursion limited to 4mm; moderate nonunion or malunion of the mandible, abnormal inter-incisal opening measurements or evidence of residuals of fracture upon panoramic X-ray of the jaw have not been demonstrated. 

4.  Giving him the benefit of the doubt, the Veteran has bilateral hearing loss and tinnitus that are etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for a total disability rating based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

2.  The criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 9411 (2015).

3.  An initial rating of 10 percent, but no higher, is warranted for residuals of jaw fracture.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.150, DCs 9999-9903 (2015).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).  The Veteran's ratings for his service-connected disabilities meet the threshold criteria for consideration of a TDIU.  38 C.F.R. §§ 4.16(a).

Evidence of record reflects that the Veteran last engaged in substantially gainful employment in May 2006.  See VA Form 21-8940.  The evidence reflects that the Veteran suffers from a service-connected acquired psychiatric disability, diabetes mellitus with associated diabetic peripheral neuropathy of the bilateral upper and bilateral lower extremities, and residuals of a jaw fracture.  He is also being granted service connection for his hearing loss and tinnitus in the decision below.  Taking into consideration the Veteran's work history and severity of his service-connected disabilities, the Board finds that the evidence reflects the Veteran is unable to maintain substantially gainful employment.  

The Veteran's combined current rating for his disabilities is currently at 90%, without consideration of the increased rating awarded below for his service-connected residuals of a jaw fracture and the additional ratings assigned for his now service-connected hearing loss and tinnitus. 

The Board finds the evidence of record provides highly probative evidence in support of a TDIU.  The evidence of record shows that the Veteran's service-connected disabilities together preclude him from securing or following substantially gainful employment.  Affording the Veteran the benefit of the doubt, a TDIU is granted.  38 U.S.C.A. § 5107(b); see Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).

II. Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).


PTSD

Entitlement to service connection for PTSD was granted in a December 2010 rating decision.  The RO assigned an initial 50 percent rating, effective March 27, 2007, the date of the Veteran's claim.  Then, by a June 2013 rating decision, the 50 percent rating was increased to 70 percent, effective March 27, 2007.  The Veteran's PTSD is evaluated as 70 percent disabling under DC 9411, throughout the period on appeal, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The Veteran maintains that his 70 percent rating should be increased to 100 percent disabling.

Under the general rating formula, a 70 percent evaluation is warranted for PTSD if the Veteran exhibits: occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, the analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Although certain symptoms must be present in order to establish the diagnosis of PTSD, it is not the symptoms but their effects that determines the level of impairment.  Id.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-5).  38 C.F.R. § 4.130 (2015). 

The DSM-5 contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50, is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  

A review of the evidence during the period on appeal reflects that a rating in excess of 70 percent is not warranted for any period of the appeal.  During the pendency of the claim the Veteran's symptomatology does not manifest as total occupational and social impairment, due to such symptoms as (for example only): gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  Although the Board has determined that the Veteran has been unable to maintain substantial and gainful employment, his social functioning does not rise to the severity necessary for a total rating.

For example, at the Veteran's January 2008 VA examination the VA examiner noted that the Veteran's affect was anxious, his mood was depressed and the Veteran denied suicidal or homicidal ideation or psychosis.  It was noted that he was dressed casually, arrived on time for the interview and was alert and oriented to time, place and person.  His judgement was noted to be okay.  No impairment of thought process was observed.  A GAF score of 54 was assigned.  

The Veteran underwent an additional VA examination in September 2010.  The VA examiner noted that the Veteran isolates himself and is irritable to the point of getting arguments with others.  It was noted that the Veteran was oriented times 4, recent and remote memory were noted to be good, with poor concentration.  The Veteran's speech was coherent and relevant but showed some psychomotor slowing.  Judgment was noted to be poor.  The Veteran reported passive suicidal ideation and survivor guilt, no homicidal ideation was noted.  The Veteran reported no delusions or hallucinations.  It was noted that he was isolated, hypervigilant, irritable, depressed, unable to work with others or supervisors, poor social functioning and poor concentration.  A GAF score of 30 was assigned.

At the Veteran's January 2013 VA examination the VA examiner noted a GAF score of 55.  She stated that the Veteran's GAF scores in his mental health treatment have ranged from 50-60 over the past 3 years.  She noted that the GAF score of 30 from the initial PTSD examination was significantly less than any other GAF score from any mental health provider.  She opined that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The VA examiner noted that the Veteran had been divorced twice and was currently in a relationship.  She reported that the Veteran occasionally visited his sister.  It was noted that the Veteran had depressed mood, anxiety, suspiciousness, a chronic sleep impairment, impaired judgment, disturbances of motivation and mood, difficulty establishing and maintaining effective relationships and impaired impulse control.  No grossly inappropriate behavior, persistent delusions or hallucinations, spatial disorientation, disorientation to time or place, neglect of personal appearance and hygiene, grossly inappropriate behavior, or intermittent inability to perform activities of daily living were noted. Symptomatology associated with a 100 percent rating was not observed.

The Veteran underwent an additional examination in May 2014.  The VA examiner opined that the Veteran's service-connected psychiatric disability results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The VA examiner noted that the Veteran continued to live by himself but had a lady friend.  He reported that he goes to the library and picks up books.  The Veteran reported that some evenings he goes out with a buddy to eat dinner.  The VA examiner noted that the Veteran had depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and impaired impulse control.  It was noted that the Veteran was casually dressed with good hygiene.  His speech was noted to be expansive but of normal rate, rhythm and volume.  His thought process was social and sequential and devoid of suicidal/homicidal ideation, hallucinations, or delusions.   The VA examiner indicated that the Veteran visits his son in jail every other month. 

The overall evidence does not indicate both total occupational and total social impairment.  Rather, they are reflective of moderate symptomatology (providing the basis for the 70 percent rating).  The Board notes that the Veteran's reported social functioning has been fairly consistent throughout the period on appeal, with social isolation and some contact with close relatives and some friends.  Thus, while limited he is still able to continue minimal relationships with some friends and relatives.  

Moreover, although the Veteran is not employed, a rating of 100 percent is only warranted for both total social and total occupational impairment.  Therefore, the Board concludes the criteria for a 100 percent rating for PTSD have not been met.  See 38 C.F.R. § 4.130, DC 9411.  The Veteran's own statements, voluminous treatment records, and VA examinations, reflecting how PTSD impacts him, overall, provide strong evidence against this claim, clearly indicating the problems cited within the 100 percent rating have not been met in this case. 

In summary, while the Veteran is significantly socially and occupationally limited by his service-connected PTSD, providing the basis for TDIU, the evidence fails to show that this impairment is "total" so as to warrant a 100 percent rating.  Based on the foregoing discussion, the Board finds that Veteran's PTSD symptoms more nearly approximate the rating criteria for 70 percent rating during the period on appeal.  In reaching its decision, the Board has considered the benefit of the doubt rule.  However, the preponderance of the evidence reflects the Veteran's symptomatology more closely approximates that contemplated by a 70 percent evaluation.  Therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is important for the Veteran to understand that the TDIU finding makes the 100% finding for PTSD effectively moot:  The Veteran will get a 100% rating. 

Jaw Fracture Disability

There are several diagnostic codes under which disabilities of the mandible can be rated. Chronic osteomyelitis or osteoradionecrosis of the mandible is rated under 38 C.F.R. § 4.150, Diagnostic Code 9900.  This code signifies that this disability should be rated as osteomyelitis,  38 C.F.R. § 4.71a, Diagnostic Code 5000.

Complete loss of the mandible is rated under 38 C.F.R. § 4.150, Diagnostic Code 9901, under which a 100 percent disability rating is warranted when there is complete loss of the mandible or loss between the angles.  Partial loss of the mandible is rated under 38 C.F.R. § 4.150, Diagnostic Code 9902, under which a 30 percent disability rating is warranted for loss of approximately one-half of the mandible, not involving temporomandibular function.  A 50 percent disability rating is warranted for loss of approximately one-half of the mandible involving temporomandibular articulation.

The Veteran's residuals of a jaw fracture is currently rated under 38 C.F.R. § 4.150, Diagnostic Codes 9999-9903, which pertains to nonunion of the mandible.  Under this code a 10 percent disability rating is warranted for moderate nonunion of the mandible and a 30 percent disability rating is warranted for severe nonunion of the mandible.

Malunion of the mandible is rated under 38 C.F.R. § 4.150, Diagnostic Code 9904, under which a noncompensable disability rating is warranted for slight displacement.  A 10 percent disability rating is warranted for moderate displacement.  A 20 percent disability rating is warranted for severe displacement.

Disability ratings for both nonunion and malunion of the mandible are dependent on degree of motion and relative loss of masticatory function.  38 C.F.R. § 4.150.

The Veteran underwent a January 2007 dental examination. It was noted that there was no limitation of inter-incisal or lateral excursions.  No specific range of motion findings were noted.  Bone loss was noted to be consistent with the Veteran's age. 

In August 2010, the Veteran was afforded a VA examination. At that time, the Veteran reported that he experienced a mandibular fracture during a brawl in service.  The VA examiner noted inter-incisal range of motion of 50mm.  Right lateral excursion was 10 millimeters (mm) and 4 mm on the left.  It was noted that his left lateral was limited.  The VA examiner noted no residual evidence of bilateral fracture was evident.  No malocclusion was observed.

The Veteran was afforded another VA examination August 2015.  The VA examiner noted that service treatment dental records confirmed a bilateral fracture of the angles of the mandible and right subcondylar area in February 1969.  It was noted that the Veteran was wearing partial dentures and that he reported his bite had shifted. 

The VA examiner indicated that his right lateral excursion was 4 mm.  There was no evidence of pain with chewing and no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The VA examiner noted no crepitus or clicking of the joints or soft tissue of the right temporomandibular joint (TMJ).  The inter-incisal distance was noted to be 50 mm.  Left lateral excursion was noted to be 10 mm with no evidence of pain with chewing, no evidence of localized tenderness or pain on palpation of the joint or associated soft tissue and no evidence of crepitus or clicking of the joints or soft tissue of the left TMJ.  The VA examiner stated that panoramic X-ray taken at the examination revealed complete and adequate healing of the mandibular fractures and no residual mandibular fracture was present on radiograph or exam. 

Based on the examinations noted above, the Board finds that a 10 percent rating for range of lateral excursion limited to 4 mm is warranted.  At both August 2010 and August 2015 examinations of record a finding of lateral excursion limited to 4 mm was demonstrated.  The January 2007 VA examiner did not provide specific information regarding movement.  Nevertheless, the Board finds that a rating in excess of 10 percent is not warranted.  There is no evidence that the Veteran has an abnormal inter-incisal range of motion.  His inter-incisal opening has been consistently noted to be more than 40 mm, which is within normal limits.  Furthermore, the evidence reflects that his fractures have healed, as confirmed by X-ray evidence.  Based on this evidence, the Board finds that there is not sufficient evidence of loss of motion or loss of masticatory function so as to be considered a moderate disability.  While a 10 percent rating has been met, a rating in excess of 10 percent is not warranted.  

The Board has considered assigning rating in excess of 10 percent under another applicable diagnostic code.  However, there is no evidence indicating that the Veteran has chronic osteomyelitis or osteoradionecrosis of the mandible, that he had complete or partial loss of the mandible, or that he has malunion of the mandible. 38 C.F.R. § 4.150, Diagnostic Codes 9900, 9901, 9902, 9904.

Other Considerations

With respect to the Veteran's increased rating claims, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

III. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of in-service noise exposure.  The Veteran's contentions regarding noise exposure are supported by the information contained in his personnel records.  The Veteran's military occupational specialty (MOS) was light weapons infantryman.  He is the recipient of the Combat Infantry Badge.  The Board will concede in-service noise exposure. 

Post-service treatment records show complaints of, and treatment for, hearing loss and tinnitus.

The Veteran was afforded a VA examination and opinion in January 2008.  The VA examiner provided negative opinions based in part that the Veteran's separation examination was normal.  The Board finds these opinions are not persuasive.  The Court has specifically held that a Veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

In light of the Veteran's credible statements regarding in-service noise exposure and continuity of symptomatology since service, his current diagnoses of hearing loss and tinnitus, and the fact that the Veteran is already in receipt of 100 percent disability compensation, the Board gives the Veteran the benefit of the doubt and finds that service connection for bilateral hearing loss and tinnitus is warranted. Further discussion of the evidence is simply not warranted.

IV. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

With respect to the claim for TDIU and service connection claims for hearing loss and tinnitus, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

With respect to the Veteran's increased rating claims for his PTSD and jaw fracture disabilities, these claims arise from his disagreement with the initial ratings following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, Social Security Administration (SSA) records and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded examinations for his PTSD in January 2008, September 2010, January 2013, and May 2014, and for his residuals of a jaw fracture in January 2007, August 2010 and August 2015.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD or residuals of a jaw fracture since the most recent VA examinations.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disabilities under the applicable rating criteria.

Discussion of the Veteran's December 2015 Veterans Law Judge (VLJ) hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were considered at the hearing.  Sources of evidence relevant in this regard were identified during this hearing.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a TDIU is granted.

An initial rating in excess of 70 percent for PTSD is denied.

An initial 10 percent rating, but no more, for residuals of a jaw fracture is granted, subject to the laws and regulations governing the award of monetary benefits. 

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.
      

REMAND

Skin Disability-  Service treatment records confirm that the Veteran sought treatment for a rash in October 1968.  He has submitted two statements from his friends attesting that he has suffered from a rash since his return from active duty service.  The Veteran maintains that he has a skin disability as a result of Agent Orange exposure while serving in the Republic of Vietnam during the Vietnam era. The Veteran's service in Vietnam has been confirmed, and exposure to herbicides is conceded.  The Board finds that a VA examination and opinion is necessary regarding this claim. 

Meniere's disease and Dental Loss-  The Veteran maintains that his Meniere's disease and dental loss are secondary to his service-connected residuals of a jaw fracture. 

In January 2008, the Veteran underwent a VA examination that addressed his Meniere's disease.  This examination is not adequate.  Specifically, although the January 2008 VA examiner concluded that the Veteran's Meniere's disease is not secondary to his service-connected jaw fracture disability, the examiner did not discuss whether the Veteran's service-connected residuals of a jaw fracture aggravated (worsened) his Meniere's disease.  38 C.F.R. § 3.310(b).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that the Veteran should be afforded a VA addendum opinion that addresses the medical matters raised by this issue.

While on Remand, the Board finds that a medical opinion is additionally necessary with respect to his claim for dental loss.  The Veteran asserts that because of his service-connected residuals of a jaw fracture his teeth are out of alignment and this has caused chipping and grinding down of his teeth.  The evidence reflects that the Veteran uses partial dentures.  The VA examiner is additionally asked to provide opinions regarding this claim. 

While on Remand any additional VA and private treatment records should be associated with the claims file. 

In this regard, in light of the grant of the claims above, the Veteran, in consultation with his representative, may wish to withdraw all remaining claims (in writing). 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his claimed disabilities.  After securing any necessary authorization from him, obtain all identified treatment records.

If possible, the Veteran himself should submit this evidence in order to expedite his case.   

Regardless of whether the Veteran responds all outstanding VA treatment records (if any) should be obtained.

2.  Following the development set forth in Remand paragraph 1, schedule the Veteran for a VA examination to evaluate the relationship between any skin disorder and his active duty service. The examiner should be provided with access to the Veteran's claims file and a copy of this remand for review in conjunction with the examination.  The examiner must indicate review of the claims file in their examination report.  

For each skin disability diagnosed, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that disorder(s) had their onset during active duty or is otherwise shown to be related to the Veteran's military service.  The clinical significance, if any, of his in-service treatment for a rash should be addressed.  The examiner should also indicate whether such diagnosed disorder is etiologically related to the Veteran's presumed exposure to herbicides in service.  

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Following the development in Remand paragraph 1, forward the Veteran's claims folder to an examiner for addendum opinions regarding the Veteran's Meniere's disease and dental loss claims.  The examiner is requested to review the claims folder, to include this remand.  

Following review of the claims file the examiner should provide opinions on the following: 

a) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's Meniere's disease had its onset during the Veteran's active service or is otherwise causally related to his service.  

b) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's Meniere's disease is caused by his service-connected residuals of a jaw fracture.  

c) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's Meniere's disease is aggravated by his service-connected residuals of a jaw fracture. 

d) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's dental loss had its onset during the Veteran's active service or is otherwise causally related to his service.  

e) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's dental loss is caused by his service-connected residuals of a jaw fracture.  

f) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's dental loss is aggravated by his service-connected residuals of a jaw fracture. 
The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

4.  After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


